DETAILED ACTION
1. Claims 1-7 are pending. Claims 1-7 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 7/24/2019 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 are attached to the instant Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5. Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
  This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because these claim limitation) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 
 (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In claim 1, “generation unit” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “unit” and functional language “generates a plurality of candidates having different relationships” without reciting sufficient structure to achieve the function. 

In claim 1/2/3, “determination unit” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “unit” and functional language “determines a candidate used in the present group activity”, “specifies a plurality of values of the highest extent”, and “determines a candidate corresponding to the smallest value” without reciting sufficient structure to achieve the function. 
In claim 7, “generation means for generating a plurality of candidates”, “calculation means for calculating the extent of being similar”, and “determination means for determining a candidate used” has been interpreted under 112(f) as a means plus function limitation because of the use of “means for” language without reciting sufficient structure to achieve the function. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3. Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  


“[0006] According to an aspect of the present disclosure, there is provided an information processing apparatus including a generation unit that generates a plurality of candidates having different relationships of allocation to a plurality of groups in a case where a relationship in which all prospective participants are allocated to the plurality of groups is set as a single candidate; a calculation unit that calculates the extent of being similar to a plurality of groups used in each execution of the past group activity for each execution of group activity with respect to each of the plurality of generated candidates; and a determination unit that determines a candidate used in the present group activity from among the plurality of generated candidates except a candidate having the highest extent of being similar to each execution of group activity. “

Which shows no description as to what this units may be, other than the functions they perform. The Specification continues with:

“[0026] The similarity may be calculated by using others than the cosine similarity. For example, a Pearson's correlation coefficient maybe used. In a case of the Pearson's correlation coefficient, a similarity corresponding to a distance may also be calculated by using the above equation. The following equation may be used as a conversion formula for computing a similarity corresponding to a distance by using a cosine similarity. Similarity = exp(-cosine similarity) The similarity calculation module 424 here is an example of a calculation unit.”

and

“[0028] One the modules illustrated in Fig. 3 is a maximum value detection module 426 that detects the maximum value among extracted minimum values of the similarity. In a case of the present exemplary embodiment, the maximum value among minimum values indicates that the extent of being similar is lowest among the three candidates. Through this process, a candidate for which the extent of being similar is relatively low with respect to any one of groups used in past executions is determined. The similarity minimum value extraction module 425 and the maximum value detection module 426 are an example of determination unit. One of the modules illustrated in Fig. 3 is a group output module 427 that outputs information regarding a determined candidate of groups. For example, a teacher or a student is notified of a member constitution of- 15 - each group corresponding to the candidate.”

Which again shows no description of the structure of ANY of the units, only stating the functionality of the units, and these are the only places in the specification that there is any reference to describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected. 
Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4. Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1 recites the limitation “generation unit” in multiple limitations.  It is unclear from where they derive their structure.  For examiner purposes they will be treated as the group candidate generation module from paragraph 0023 of the specifications.  The dependent Claims inherit the deficiency of the independent and thus are similarly rejected.  
Claims 1 and 4 recites the limitation of “calculation unit” in multiple limitations. It is unclear from where they derive their structure. For examiner purposes the “calculation unit” will be treated as the similarity calculation module in paragraph 0026 of the specifications.  The dependent Claims inherit the deficiency of the independent and thus are similarly rejected.  
Claims 1, 2 and 3 recites the limitation of “determination unit” in multiple limitations. It is unclear from where they derive their structure. For examiner purposes the “determination unit” will be  in paragraph 0026 of the specifications.  The dependent Claims inherit the deficiency of the independent and thus are similarly rejected.  
In claim 7, “generation means for generating a plurality of candidates”, “calculation means for calculating the extent of being similar”, and “determination means for determining a candidate used” were stated but it is unclear from where they derive their structure. For examiner purposes the “generation mean for generating a plurality of candidates” will be treated as the group candidate generation module from paragraph 0023 of the specifications, the “calculation means for calculating the extent of being similar” will be treated as the similarity calculation module in paragraph 0026 of the specifications and the “determination means for determining a candidate used” will be treated as the similarity minimum value extraction module and the maximum value detection module in paragraph 0026 of the specifications.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in claim 1 are comprising: generates a plurality of candidates having different relationships of allocation to a plurality of groups in a case where a relationship in which all prospective participants are allocated to any one of the plurality of groups is set as a single candidate (Analyzing information (Mental Process) for the purposes of Organizing and Tracking  nothing in the claims precludes the steps from practically being performed as a mental process and organizing human activity. For example, generating multiple candidates having different relationships for allocation to multiple groups in cases with related relationships for candidates and calculating the similarity of these groups is similar to what a modeling does to organize and group similar information in data sets. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, as described above, these process recite limitations for organizing and tracking information for managing human behavior, a “Method of Organizing Human Activity.” Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, claim 1 only recites the additional elements of “information processing apparatus”, “generation unit”, “calculation unit”, and “determination unit.” These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification states:
[0010] The client terminal 10 in the present exemplary embodiment includes not only a terminal operated by a teacher but also a terminal operated by a student. The client terminal 10 is a computer that can be connected to the network. The computer may be a stationary computer, and may be a portable computer. As the portable computer, for example, a notebook computer, a tablet computer, or a smart phone may be used. The teacher operates the client terminal 10, and thus instructs- 5 - the group generation apparatus 40 to generate a group used for the present group learning. 

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claims 6 and 7 also contains the identified abstract ideas, with just the additional “non-transitory computer readable medium” additional element considered to be highly generalized as 
Claims 2-5 also contain the identified abstract ideas, further limiting them which are all part of the abstract ideas presented, with no significant additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Therefore, Claims 1-7 are ineligible.

Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20150288568 to Mizobuchi (hereinafter referred to as “Mizobuchi”) in view of US publication number 20180095793 to Shivappa (hereinafter referred to as “Shivappa”).

(A) As per claims 1/6/7, Mizobuchi teaches an information processing apparatus comprising: a generation unit that generates a plurality of candidates having different relationships of allocation to a 
a calculation unit that calculates the extent of being similar to a plurality of groups used in each execution of group activity for each execution of group activity with respect to each of the plurality of generated candidates; (Mizobuchi: [0060 has a unit that calculates which 0128 has calculations based on similarity of relationships between various candidates 0039 for the execution of various groupings for the various candidates and tenants])
and a determination unit that determines a candidate used in the present group activity from among the plurality of generated candidates having the highest extent of being similar to each execution of group activity. (Mizobuchi: [0052 the determination of the various candidates by a unit 0039 for the execution of various groupings for the various candidates and tenants 0073 where the determination process has a threshold value for the determination process 0145 that is set at the highest interpreted as being more than the highest or specific threshold set 0149 such as having the high similarity in the system])
Although Mizobuchi teaches the grouping and allocation of various candidates with calculations as taught above, it does not explicitly teach having one of something, previous/past actions and exceptions/exclusions. 
Shivappa teaches:
The utilization of just one (Shivappa: [0036 has the utilization of just one])
Having a previous or past action (Shivappa: [0042 has the application of something previously assigned])

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the grouping and allocation of various candidates with calculations of Mizobuchi with having one of something, previous/past actions and exceptions/exclusions of Shivappa as they are analogous art along with the current invention which solve problems related optimizing grouping and allocation of candidates, and the combination would lead to a system which would group and allocate information in an organized manner as taught in 0023 of Shivappa.

(B) As per claim 2, Mizobuchi teaches the information processing apparatus, wherein the determination unit specifies a plurality of values of the highest extent of being similar to a plurality of groups used in each execution of group activity with respect to the plurality of respective candidates, and a candidate corresponding to the greatest value among the plurality of specified values of the highest extent of being similar from a candidate target used in the present group - 25 -activity. (Mizobuchi: [As in claim 1, 0028 the application of an information processing apparatus where the determinations are done for values having the greatest and highest values with 0026 similarity determinations with the system for candidiates])
Although Mizobuchi teaches the value comparison in the grouping of various candidates as taught above, it does not explicitly teach previous/past actions and exceptions/exclusions. 
Shivappa teaches:
Having a previous or past action (Shivappa: [0042 has the application of something previously assigned])
The exception or exclusion of something (Shivappa: [0038 has the application of an exclusion of things specified])  


(C) As per claim 3, Mizobuchi teaches the information processing apparatus, wherein the determination unit determines a candidate corresponding to the smallest value among the plurality of specified values of the highest extent of being similar, as a candidate used in the present group activity. (Mizobuchi: [As in claim 1, 0106 has the determination of a value being in the smallest grouping in a classification system 0135 with similarity comparisons being considered])

(D) As per claim 4, Mizobuchi teaches the information processing apparatus, wherein the extent of being similar calculated by the calculation unit is multiplied by a correction coefficient corresponding to an execution, or elapsed time until the current time. (Mizobuchi: [As in claim 1, 0081 has the multiplication in the calculation to a coefficient representing a correction that corresponds the execution of action])

(E) As per claim 5, Mizobuchi teaches the information processing apparatus, wherein the correction coefficient is the extent of being similar more than before correction, as an execution or elapsed time until the current time becomes longer. (Mizobuchi: [As in claim 1, 4, 0082 the results of the similarity and correction calculation stated 0083 has the ability to determine this is more effective than 
Although Mizobuchi teaches the values used for similarity comparisons in groupings as taught above, it does not explicitly teach reductions and becoming older. 
Shivappa teaches:
	The reducing of a need or utilization (Shivappa: [0059 the reduction of utilization])
	An older timeframe (Shivappa: [0065 the application of a time that is older])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the values used for similarity comparisons in groupings of Mizobuchi with reductions and becoming older of Shivappa as they are analogous art along with the current invention which solve problems related optimizing grouping of candidates with values for groupings and comparisons, and the combination would lead to a system which would group information in an organized manner as taught in 0023 of Shivappa.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070053513 A1
Hoffberg; Steven M.
INTELLIGENT ELECTRONIC APPLIANCE SYSTEM AND METHOD
US 20070087756 A1
Hoffberg; Steven M.
MULTIFACTORIAL OPTIMIZATION SYSTEM AND METHOD
US 20100076642 A1
Hoffberg; Steven M. et al.
VEHICULAR INFORMATION SYSTEM AND METHOD
US 20100317420 A1
Hoffberg; Steven M.
SYSTEM AND METHOD
US 20140089241 A1
Hoffberg; Steven M. et al.
System and method for intermachine markup language communications
US 20040143710 A1
Walmsley, Simon Robert
Cache updating method and apparatus

Plunkett, Richard Thomas
Timeslot arbitration scheme
US 20050166040 A1
Walmsley, Simon Robert
Embedding data and information related to function with which data is associated into a payload
US 20060072952 A1
Walmsley; Simon Robert et al.
Printhead formed with offset printhead modules
US 20110096930 A1
Walmsley; Simon Robert
Method of Storing Secret Information in Distributed Device



11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        6/1/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683